a child custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Nassau County (Lawrence, J.), dated May 20, 2003, which denied his petition, inter alia, for a change of custody of the parties’ daughter.
Ordered that the order is affirmed, with costs.
The Family Court properly denied the father’s petition for a change of custody since he did not make an evidentiary showing which would warrant a change of custody (see generally Matter of Coutsoukis v Samora, 265 AD2d 482 [1999]).
The father’s remaining contentions are without merit. Florio, J.P., Townes, Cozier and Mastro, JJ., concur.